Citation Nr: 1743811	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-16 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling for degenerative joint disease (DJD) of the right shoulder, status post arthroscopy and mini open rotator cuff repair with graft jacket.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from May 1963 to May 1967.

This matter comes before the Board of Veteran's Appeals (Board) from December 2008, June 2009, and November 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Pursuant to an October 2013 Board Remand Decision, the Veteran's claim for entitlement to an evaluation in excess of 20 percent disabling for degenerative joint disease (DJD) of the right shoulder, status post arthroscopy and mini open rotator cuff repair with graft jacket was remanded to the AOJ to obtain outstanding VA and private treatment records and a new VA examination to determine the current severity of the Veteran's right shoulder condition.  The claim for a total disability rating based upon individual unemployablity (TDIU) was also remanded pursuant to the same decision.  In a November 2016 rating decision, the Veteran's claim for a TDIU was granted and assigned an effective date of September 28, 2012.  Accordingly, this issue is no longer before the Board on the appeal and will not be discussed in this decision.

The issue of entitlement to an evaluation in excess of 20 percent disabling for degenerative joint disease (DJD) of the right shoulder, status post arthroscopy and mini open rotator cuff repair with graft jacket remains before the Board for appellate review and consideration.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-71 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



FINDINGS OF FACT

1.  During the pendency of this appeal, the Veteran's right shoulder disability has been manifested by flexion limited to 90 degrees, abduction limited to 90 degrees, internal rotation limited to 70 degrees and external rotation limited to 50 degrees. There is no evidence of ankylosis.

2.  During the pendency of this appeal, the evidence of record has failed to show that the Veteran's right shoulder motion is limited to 45 degrees or less, or midway between the side and shoulder level.  

3.  The evidence of record reveals that the Veteran is right-handed and therefore, the right shoulder is a major joint.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent disabling for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.1, 4.3, 4.7, 4.45, 4.59, 4.71a, DC 5010, 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the October 2013 BVA remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).


Increased Ratings, Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

Analysis

The Veteran has been diagnosed with DJD of the right shoulder, status post arthroscopy and mini open rotator cuff repair with graft jacket which is currently evaluated at 20 percent disabling.   He contends that the current severity of his condition warrants a higher rating.  The preponderance of the evidence is against his assertion.

Degenerative joint disease, more specifically - degenerative arthritis is rated under Diagnostic Codes (DCs) 5010 and 5003.  See 38 C.F.R. § 4.71a (2016).  DC 5003 directs the rater to the appropriate codes regarding limited motion of the joint involved (including limited flexion, above), or, if there is no limited motion, then a 10 percent rating is assigned when there is evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DCs 5010, 5003 (2016).  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2016).

Pursuant to an October 2013 Board Remand Decision, the Veteran's claim for entitlement to an evaluation in excess of 20 percent disabling for degenerative joint disease (DJD) of the right shoulder, status post arthroscopy and mini open rotator cuff repair with graft jacket was remanded to the AOJ to obtain outstanding VA and private treatment records and a new VA examination to determine the current severity of the Veteran's right shoulder condition. 

In accordance therewith, additional private treatment records where obtained.  A treatment record, dated January 2016, notes the Veteran's complaint of chronic shoulder pain following an open rotator cuff repair in April 2009.  In an April 2016 treatment note, the Veteran stated that oral medications were unsuccessful in providing full relief of his pain.  In a separate note, the Veteran's wife indicated that he often sleeps in a recliner due to the pain in his shoulder.  

A VA orthopedic clinic treatment note, dated March 2015, indicates that, on examination, the Veteran's right shoulder was generally tender, with forward flexion limited to 70 degrees and abduction limited to 40 degrees.  The note also states that the physician discussed the increasing degenerative changes to the right shoulder with the Veteran and indicated that additional surgery might be required to correct the loss of cuff function.  Other notes reference the Veteran's complaints that his chronic shoulder pain had begun to affect his mood and motivation.  

In February 2016, the Veteran was afforded a VA examination to assess the current severity of his right shoulder condition.  Review of the Veteran's medical history indicates that he dislocated his right shoulder while playing softball on active duty.  Following the injury, the shoulder was reduced and he recovered.  Post service, the Veteran has reported many years of chronic shoulder pain.  In 2009, he was diagnosed with a rotator cuff tear that was treated surgically in April of the same year.  On examination, the initial range of motion of the Veteran's right shoulder was 90 degrees of flexion, 90 degrees of abduction, 50 degrees of external rotation, and 70 degrees of internal rotation.  During the clinical evaluation, the Veteran reported being unable to reach up, out and back, lift overhead, push, or pull with his right shoulder.  There was no additional loss range of motion or functional loss after three repetitions.  No flare-ups were reported.  The Veteran's muscle strength testing yielded normal results.  Following the Hawkins' Impingement Test, Empty-can Test, External Rotation/Infraspinatus Strength Test, and Lift-off Subscapularis Test, the Veteran showed positive evidence of a rotator cuff condition.  There was also tenderness on palpation of the AC joint.  Review of X-ray imaging studies of the right shoulder revealed arthritis.  The examiner confirmed the prior diagnosis of degenerative joint disease of the right shoulder, status post arthroscopy and mini open rotator cuff repair with graft jacket.  

In an October 2011 evaluation of the right shoulder, the VA examiner noted that the Veteran's initial range of motion of the right shoulder was 90 degrees of flexion with evidence of pain at 80 degrees, and 60 degrees of abduction with evidence of pain at 60 degrees.  After repetitive use testing, the right shoulder flexion was 70 degrees and 60 degrees of abduction.  The examiner noted evidence of pain on movement, weakened movement, and excess fatigability.  There was no evidence of ankylosis and the Veteran's muscle strength was normal.  The examiner also noted evidence of a rotator cuff condition.

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pains on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016). 


In determining the actual degree of disability with respect to the Veteran's right shoulder disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the impairment than his lay opinions. This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

The Board notes that normal flexion of the shoulder is from 0 to 180 degrees and normal abduction is 0 to 180 degrees.  38 C.F.R. § 4.71a, Plate I (2016).  Midway between side and shoulder level equates to 45 degrees or less.  Id.  Range of motion at shoulder level equates to 90 degrees or less.  Id.

The Veteran's right shoulder disability is currently evaluated at the maximum schedular rating under DC 5010 at 20 percent disabling.  Review of the evidence fails to show that he is entitled to a higher evaluation. 

The rating criteria under DC 5201, pertains to limited motion of the shoulder.  Under this code, limited motion to shoulder level is rated at 20 percent disabling for both the major and minor extremities; to midway between side and shoulder level, a 30 percent rating is warranted for the major extremity and a 20 percent rating for the minor extremity; and, to 25 degrees from the side, a 40 percent rating is warranted for the major extremity and 30 percent for the minor extremity.  
38 C.F.R. § 4.71a, DC 5201 (2016).

In a July 2011 lay statement, the Veteran asserts that during the April 2009 surgical repair of his right shoulder condition, the severity of damage was more extensive than originally perceived.  Therefore, he contends, a more extensive repair was required.  Post-surgery, the Veteran states that he remains in constant pain despite use of oral pain medications and steroid injections, and has been unable to return to work as a truck driver due to the severity of his right shoulder condition and limited use of his right hand.

The Board acknowledges the Veteran's complaints of constant pain and inability to perform overheard tasks; however, the evidence does not show limitation of the right arm to 45 degrees or less, or midway between side and shoulder level as required for a 30 percent evaluation.  The Board also recognizes the Veteran's contention that he suffers from functional loss based on his inability to perform tasks overheard and has been unable to return to work as a truck driver.  

When functional loss is present, it is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Functional loss must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain alone does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see also 38 C.F.R. § 4.40 (2016).

In this case, the medical evidence shows that the Veteran has consistently complained of pain in shoulder motion.  38 C.F.R. §§ 4.40, 4.45 (2016).  The February 2016 VA examination notes the Veteran's difficulty in performing overheard tasks, and indicated evidence of localized tenderness, point on palpation of the joint, or associated soft tissue.  However, the effect of right shoulder pain is included in the assigned 20 percent rating and the rating schedule accounts for some degree of interference with employment.  The limitation of motion and functional loss documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  Moreover, although the Board acknowledges the Veteran's complaints of chronic pain, that pain did not result in limitation of motion to the level that a separate or higher rating would be warranted.  Review of the record does not reveal evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the right shoulder disability beyond what is already being compensated.  Consequently, the Board finds that a higher disability rating based on limitation of motion is not warranted for the Veteran's right shoulder condition. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for a right shoulder disability.  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107 (b) (West 2016).


ORDER

Entitlement to an evaluation in excess of 20 percent disabling for degenerative joint disease (DJD) of the right shoulder, status post arthroscopy and mini open rotator cuff repair with graft jacket is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


